               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                             4:18CR3088

    vs.
                                                           ORDER
ERIC BERINGER,

                 Defendant.


    IT IS ORDERED:

    1)    Defendant’s motion for temporary modification of pretrial release, (Filing
          No. 542), is granted.

    2)    Defendant is permitted to travel to Winnemucca, Nevada from the
          dates of June 13, 2019 to June 23, 2019.

    3)    On or before June 7, 2019, Defendant shall provide information to
          pretrial services outlining contact numbers, and his transportation
          and lodging arrangements for the trip.

    Dated this 3rd day of June, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
